Citation Nr: 1002888	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post 
operative degenerative disc disease, arthritis, L5-S1 level, 
with history of injury.

2.  Entitlement to a rating in excess of 10 percent for 
arthralgia of right knee with degenerative joint disease 
secondary to injury.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision in which the RO in 
Columbia, South Carolina, inter alia, denied the Veteran's 
claims of ratings in excess of 20 and 10 percent, 
respectively, for his lower back and right knee disabilities.  
In December 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2008.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Winston-
Salem, North Carolina, which has certified the appeal to the 
Board.  

In August 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in February 2006, the Veteran granted a power-of-
attorney in favor of The American Legion with regard to the 
claims on appeal.  The Veteran's current representative 
represented him at his hearing.  The Board recognizes the 
change in representation.

For reasons explained below, the claims on the title page 
have been recharacterized to include a claim for a TDIU.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for increased ratings is warranted.  

In this case, new examinations are needed to address the 
current severity of the Veteran's disabilities, and to 
provide findings responsive to the rating criteria relevant 
to these claims.  

During the August 2009 Board hearing, the Veteran testified 
that the symptoms associated with his service-connected low 
back and right knee disabilities now require him to use a 
cane.  He and his wife also testified that his knee gives out 
and catches while walking.  The Veteran and his wife further 
commented that the Veteran has back pain and cannot get out 
of bed a few times a month.  During the Veteran's last VA 
examination of these disabilities, in 2007, it was noted that 
the Veteran did not need any assistive devices.  The examiner 
did not mention any reports by the Veteran or findings 
indicative of the Veteran's knee giving out.    

To ensure that the record reflects the current severity of 
the Veteran's low back and right knee disabilities, and in 
light of the Veteran's contentions of increased and 
additional symptomatology, the Board finds that more 
contemporaneous examinations, with findings responsive to the 
applicable rating criteria, are needed to properly evaluate 
the service-connected disabilities under consideration.  
During the August 2009 hearing, the Veteran indicated his 
willingness to report to a VA examination, if needed.

The Board notes that in December 2005, when the RO denied the 
Veteran's claims for higher ratings, the RO also denied a 
claim for a TDIU.  The Veteran did not appeal that aspect of 
the decision.  However, in an October 2008 letter, the 
Veteran appears to again raise the issue of entitlement to a 
TDIU.  Specifically, the Veteran asks that VA grant him a 
full 100 percent disability and notes that he had to retire 
because of his service-connected disabilities.  

Given the Veteran's request for a total rating, the 
statements indicating that the Veteran retired due to his 
back and right knee problems, and the fact that the ratings 
for the Veteran's only service-connected disabilities are on 
appeal, the claim for a TDIU is essentially a component of 
the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

The Board also finds that, in light of statemen6ts from 
former employers  indicating that the Veteran retired, at 
least in part, due to his back and knee problems, a medical 
examination is needed to resolve the matter of a TDIU.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an 
appellant presents evidence of unemployability, VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's 
service-connected disability has on his ability to work).  
Here, no medical opinion is of record.  Thus, an opinion is 
needed as to whether the Veteran's service-connected 
disabilities, considered together and without regard to his 
nonservice-connected disabilities, render him unable to 
secure or maintain employment.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, shall result in a denial of the claims 
for increase (a TDIU is considered a claim for increase).  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the appellant an opportunity to present 
information and/or evidence pertinent to the claims.  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The letter should also 
inform the Veteran of the information and evidence necessary 
to substantiate his claim for a TDIU. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

The RO's readjudication of the claim involving the right knee 
should include consideration of whether separate ratings are 
assignable for arthritis and instability, and/or for limited 
flexion and limited extension.  See VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 9-2004 (2004).  Also, the RO should, after giving 
the Veteran an opportunity to provide an updated application 
for a TDIU, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU, 
in the first instance, to avoid prejudice to the Veteran.  
See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
adjudication of the claims should include consideration of 
whether "staged" rating of the Veteran's disabilities 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claims, to include the claim for a 
TDIU.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU, and the Veteran should be asked to 
provide an updated application for a TDIU.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations, by appropriate 
physicians, at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA orthopedic 
examiner in conjunction with his or her 
examination. 

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Neurological examination - The physician 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's low back.  The examiner 
should clearly identify whether any such 
problems constitute separately ratable 
neurological manifestation(s) of the 
service-connected low back disability.

Orthopedic examination - Lumbar Spine:  
The physician should conduct range of 
motion testing of the thoracolumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  

The physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Considering all orthopedic and 
neurological findings, the physician 
should also render findings particularly 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS)-
specifically, comment as to the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

Right Knee:  The physician should conduct 
range of motion testing of the right knee, 
expressed in degrees.  The physician 
should indicate whether, on examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.

Both Disabilities:  The orthopedic 
examiner should render an opinion, based 
upon review of the record and consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected knee and low back disabilities-
either individually or in concert-render 
him unable to obtain or retain 
substantially gainful employment. 

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
increased ratings on appeal, as well as 
the claim for a TDIU.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination(s), in 
adjudicating the claims, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claims light 
of all pertinent evidence and legal 
authority (to include, as regards the 
right k nee, the authority governing 
assignment separate ratings for arthritis 
and instability, and for limited flexion 
and limited extension; and, as regards the 
matter of a TDIU, 38 C.F.R. § 4.16(b)).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, ALONG clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


